Title: Draft Articles on the Fisheries, 29 November 1782
From: Adams, John,Franklin, Benjamin,Jay, John
To: 



DRAFT I
[29 November 1782]

        3
That the Subjects of his Britannic Majesty and the People of the Said United States, Shall continue to enjoy unmolested, the Right to take Fish of every kind on the gr all the Banks of Newfoundland, in the Gulph of St Lawrence, and all other Places, where the Inhabitants of both Countries used formerly at any Time heretofore, to fish; and also to dry and cure the Same, at the accustomed Places, whether belonging to his Said Majesty, or to the United States— And his britannic majesty and the Said united States will extend equal Priviledges and Hospitality to each others Fisherman as to his own.


DRAFT II
[29 November 1782]
That the People of the united States Shall continue to enjoy unmolested the Right to take Fish of every kind on the Grand Bank of And on all the other Banks of Newfoundland, also in the Gulph of St Laurence and at all other Places in the Sea, where the Inhabitants of both Countries used at any Time heretofore to fish. And also that the Inhabitants of the United States Shall have Liberty to take Fish of every kind, on Such Part of the Coast of Newfoundland as British Fishermen Shall Use, but not to dry or cure the Same on that Island, and also on the Coasts, Bays, and Creeks of all other of his Britannic Majestys Dominions in America. And that the American Fishermen Shall have Liberty to dry and cure Fish in any of the Unsettled Bays, Harbours and Creeks of Nova Scotia, Magdalene Islands and Labradore, so long as the Same Shall remain unsettled, but So soon as the Same, or either of them shall be Settled, it Shall not be lawfull for the Said Fishermen to dry or cure Fish at such Settlement without a previous Agreement for that purpose with the Inhabitants, Proprietors or Possessor of the Ground.

